Citation Nr: 1706345	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In his February 2015 Substantive Appeal (on a VA Form 9), the Veteran requested a Board hearing at his local VA office.  In a subsequent November 2015 letter, he stated that he wished to withdraw his request for a Board hearing.  Thus, this hearing request is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2016). 

The Board notes that, subsequent to the December 2014 statement of the case, the Veteran submitted additional evidence in support of his appeals, to include private treatment records and an October 2016 statement from his wife.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in its February 2017 Informal Hearing Presentation.  In addition, as the Veteran's substantive appeal was received in February 2015 and AOJ consideration of this evidence has not been explicitly requested, a waiver of AOJ consideration is not necessary.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501. Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  Service connection is in effect for seborrheic dermatitis, rated as 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; ischemic heart disease, rated as 30 percent disabling; and tinea pedis, rated as noncompensably disabling.

2.  The Veteran, as a result of his service-connected conditions, is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises.

3.  The Veteran is currently in receipt of a total disability rating (TDIU) due to the combined effects of his service connected disabilities, but does not have additional service-connected disability or disabilities independently ratable at 60 percent, and is not confined to his home or its immediate premises by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(s), 5101, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2014 letter, sent prior to the initial unfavorable decision issued in June 2014, advised the Veteran of the evidence and information necessary to substantiate his claim for special monthly compensation as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's VA treatment records, various private treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA aid and attendance examination in October 2013.  The Board finds that such VA examination is adequate to decide the issue as it includes an interview with the Veteran, a review of the record, and a complete examination.  Moreover, the findings offered therein, to include the impact of the Veteran's service-connected disabilities on his daily activities, are adequate to decide the claim.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for SMC.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, either the Veteran nor his representative has alleged that this VA examination is inadequate for rating purposes.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that the severity of his service-connected disabilities warrant the award of special monthly compensation based on the need for aid and attendance.  In a September 2014 notice of disagreement, the Veteran wrote that he was unable to cut his toenails and wash his back.  In a September 2016 letter, the Veteran's wife wrote that she helped the Veteran bathe his back and clip his toenails and that he sometimes helped with other grooming tasks.  She also wrote that she helped him open lids and reach to get objects that were above his head.

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. § 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that she is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996). It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

To establish entitlement to special monthly compensation based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).

An October 2013 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance examination report indicates that the Veteran's diagnoses included rheumatoid arthritis and osteoarthritis.  The examiner found that the Veteran was able to feed himself, was able to prepare his own meals and that he needed assistance in bathing and tending to other hygiene needs.  He was noted to 
not be legally blind and did not require nursing home care or medication management.  He was found to be to manage his own financial affairs.  Physical examination revealed decreased range of motion in the shoulders, hands, wrists, ankles, hip and spine.  The examiner noted that the Veteran's reduced range of motion in the shoulder and hands were due to rheumatoid arthritis.  The examiner noted that the Veteran was able to leave his house twice a day to go to the store or to the doctors and that he used braces and crutches to ambulate.

A February 2016 private treatment note indicates that the Veteran had complained of more joint pain and discomfort in the hands, wrist and elbows along with associated stiffness and soreness.  Impressions of seropositive rheumatoid arthritis and noncompliance were made.  In July 2016, the Veteran reported minimal joint pain and discomfort in the hands, wrists and elbows.

The Board is sympathetic to the Veteran's situation and recognizes the recent need for assistance in performing some grooming and/or self-care tasks.  However, in determining entitlement to special monthly compensation, only the Veteran's service-connected disabilities may be considered.  In this regard, the evidence does not show that the Veteran is permanently bedridden, blind in both eyes, or so helpless as to be in need of regular aid and attendance due to his service-connected seborrheic dermatitis, PTSD, ischemic heart disease and/or tinea pedis.  Rather, the record reflects that the Veteran's nonservice-connected osteoarthritis and rheumatoid arthritis are the primary cause of his physical constraints and need for a recent higher level of assistance and care, as such was indicated to be the cause of the Veteran's difficulties in the VA aid and attendance examination.  See VA Form 21-2680, item # 10 (complete diagnosis listed was "rheumatoid arthritis/osteoarthritis").  The limitations described by the medical professional involved difficulty with range of motion of the hands, pain in the ankles, and back pain. 

Where a Veteran does not meet the qualifications for aid and attendance, housebound benefits may be applicable.  However, in this case, the Veteran was awarded a TDIU in January 2001 based upon the combined affects of his service-connected disabilities.  He does not have any additional service-connected disability or disabilities independently ratable at 60 percent that are separate and distinct from his TDIU.  The clinical evidence of record does not establish, and the Veteran has not alleged, that he was housebound as a result of his service-connected conditions.  This requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime; circumstances not shown in this case.  38 C.F.R. § 3.350(i).  In this case, the Veteran was not housebound as the August 2013 VA examiner found that the Veteran was able to leave his home twice per day.

The Board recognizes the statements of the Veteran and his wife to the effect that the Veteran's disabilities render him housebound and/or require the aid and attendance of another.  With respect to these contentions, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as ongoing physical problems and symptoms, and his wife had attest to factual matters she has observed.  These assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the Veteran nor his wife have asserted that the Veteran's service-connected seborrheic dermatitis, PTSD, ischemic heart disease and/or tinea pedis have rendered him housebound or in need of aid and attendance of another, as it is clear that their allegations are based on the symptoms caused by rheumatoid arthritis.  Moreover, to the extent that the Veteran and his wife have reported that the Veteran was unable to perform certain grooming tasks such as washing his back or clipping his toenails, such assertions are outweighed by the objective clinical findings suggesting that such limitations are the result of his nonservice-connected conditions.

Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and the claim for aid and attendance compensation based on a need for the regular aid and attendance of another person and/or on being housebound is not warranted.  


ORDER

Special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


